                                  Filed 08/05/2008JT Page 1 of 13
Case 3:08-cv-50164   Document 1
                                                               FILED
                                                          AUGUST 5, 2008
                                                           MICHAEL W. DOBBINS
                                                        CLERK, U.S. DISTRICT COURT




                                                       08 C 50164

                                                       JUDGE KAPALA
                                                 MAGISTRATE JUDGE MAHONEY
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 2 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 3 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 4 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 5 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 6 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 7 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 8 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 9 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 10 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 11 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 12 of 13
Case 3:08-cv-50164   Document 1   Filed 08/05/2008   Page 13 of 13
